Citation Nr: 1528131	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  10-31 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial disability rating greater than 40 percent for cervical spondylosis deformans with ankylosis of C6-C7-T1, status post cervical discectomy and fusion (cervical spine disability) (excluding the period of a temporary total evaluation from July 14, 2010 to November 30, 2010).

2.  Entitlement to an initial disability rating greater than 40 percent for lumbar spondylosis deformans, status post laminectomy L4-L5 (lumbar spine disability) (excluding the periods of temporary total evaluations from May 3, 2010 to September 30, 2010, and from April 29, 2011 to September 30, 2011).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

4.  Entitlement to special monthly compensation for aid and attendance due to service-connected disability.  

5.  Entitlement to special monthly compensation for housebound status due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, Ms. M. P. L., and Mr. L. M.  


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1984.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for a cervical spine disability and for a lumbar spine disability and assigned initial ratings for each, to include separate ratings for associated right and left upper extremity radiculopathy and right and left lower extremity radiculopathy.  

As noted in the July 2014 Board decision, the issues of entitlement to increased initial ratings for the Veteran's bilateral upper and lower extremity radiculopathy are not on appeal before the Board at this time. 

In December 2013, the Board inferred the issue of entitlement to TDIU and remanded the case to afford the Veteran a hearing before the Board.  As noted in the July 2014 Board decision, the Veteran did not attend his scheduled April 2014 Board hearing.  In July 2014, the Board issued a decision granting partial increased ratings of 40 percent for the cervical spine disability and for the lumbar spine disability for the entire appeal period, and the Board remanded the increased rating issues and TDIU for further evidentiary development.  Thereafter, the Veteran requested that his hearing before the Board be rescheduled, and the Veteran was afforded a hearing before the Board in April 2015 before the undersigned Acting Veterans Law Judge. 

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed, to include a transcript of the April 2015 Board hearing presided over by the undersigned Acting Veterans Law Judge. 

In a February 2014 rating decision, the RO granted entitlement to TDIU effective from February 5, 2010 to February 9, 2010.  At the time of the February 2014 rating decision, the Veteran's combined evaluation of 100 percent was effective on February 9, 2010.  In July 2014, the Board remanded the issue of entitlement to TDIU prior to February 5, 2010.  However, the Veteran may still be entitled to TDIU (or other additional compensation such as SMC) if one service-connected disability alone can constitute the basis for a grant of TDIU at any point during the appeal period.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010) (holding that whenever a Veteran has a total disability rating, schedular or extraschedular, and is subsequently awarded service connection for any additional disability or disabilities, VA has a duty to assess all of the claimant's disabilities without regard to the order in which they were service-connected to determine whether any combination of the disabilities establishes entitlement to increase compensation).  Here, given that the cervical spine disability and lumbar spine disability are each on appeal for increased ratings and one such disability may constitute the basis for TDIU, and given that the Veteran has contended that his service-connected cervical spine disability and lumbar spine disability render him unemployable (as opposed to arguing that all of his service-connected disabilities together render him unemployable), the issue of entitlement to TDIU is not moot from February 9, 2010.  See March 2010 Form 21-8940; but see March 2010 Veteran statement regarding TDIU (reporting that a combination of his service-connected disabilities render him unemployable).  Accordingly, the Board has recharacterized the issue of entitlement of TDIU so as to include the appeal entire period in conjunction with the claims for increased initial ratings for the cervical spine disability and lumbar spine disability.  

The record shows that the issue of entitlement to special monthly compensation (SMC) for aid and attendance is raised.  See e.g., April 2010 Report of General Information (Veteran stressed his permanent need for aid and attendance).  In November 2014, the Veteran submitted a formal claim for SMC for aid and attendance in conjunction with the claim for increased compensation due to the cervical spine disability and the lumbar spine disability.  In a March 2015 rating decision, the RO denied the claim for entitlement to SMC based on aid and attendance and housebound status.  Under Akles v. Derwinski, 1 Vet. App. 118 (1991), the issue of entitlement to SMC is part and parcel of a claim for increased rating.  Akles supports the inference that as long as an increased rating claim remains pending, the SMC issue remains pending.  Thus, though the Veteran did not submit a notice of disagreement with the March 2015 rating decision, entitlement to SMC based on the need for aid and attendance and based on housebound status must still be considered in conjunction with the claims for increased compensation on appeal.  

Further, the Board notes that SMC for aid and attendance is a greater benefit than SMC based on housebound criteria, and each requires satisfaction of different criteria.  Because the Veteran may be entitled to one or both of these SMC categories, and for the sake of judicial clarity, the Board has listed these issues of entitlement to SMC separately, as characterized above.  Further, because the criteria for entitlement to SMC based on housebound status is dependent on whether the Veteran has a 100 percent rating for one disability (or a TDIU based on one disability) and additional disabilities rated at a combined 60 percent independent of the total disability rating, the issue of SMC based on the schedular housebound criteria is intertwined with the issue of entitlement to TDIU.  See 38 C.F.R. § 3.350 (2014); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010).  
	
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2014, the Board remanded the case and directed the AOJ to obtain the Veteran's VA vocational rehabilitation records and associate them with the claims file; obtain VA treatment records dated from July 2010 to present; obtain records pertaining to the any claim for disability benefits from the Social Security Administration (SSA); schedule the Veteran for a VA examination to determine the nature and severity of the Veteran's cervical spine and lumbar spine disabilities and regarding TDIU, and to notify him that failure to report to this examination may result in denial of his claim; and, readjudicate the issues on appeal, and to provide an SSOC if a matter is not resolved to the Veteran's satisfaction.   However, the AOJ did not attempt to comply with these directives.  Accordingly, these matters must again be remanded to make attempts to obtain outstanding relevant records and afford the Veteran a VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).   

As noted above, the issues of entitlement to SMC for aid and attendance and based on housebound status are on appeal.  The Veteran was last afforded a VA examination regarding aid and attendance in March 2010, and the examiner noted that the Veteran has difficulty performing activities of daily living due in part to functional limitations of the lower extremities.  However, the examiner stated that the right lower extremity functional limitation is described as swelling of both ankles, and a bilateral ankle disability is not service-connected.  Further, though the examiner stated that the Veteran does need regular aid and attendance of another person, the examiner did not provide an opinion as to whether the Veteran's service-connected disabilities alone render him so helpless as to need regular aid and attendance.  Thus, on review, and based on the March 2010 VA examination, it is unclear whether the Veteran's service-connected disabilities alone render him so helpless as to require aid and attendance.  See also April 2015 Board hearing transcript at p. 10 (Veteran reported that he had nonservice-connected disabling events, to include stroke).  The Veteran was scheduled for a new VA medical examination regarding aid and attendance and housebound status in March 2015; however, the record shows that the Veteran refused examination at that location.  Because the March 2010 VA examination did not provide enough detail for purposes of determining entitlement to SMC for aid and attendance, the Veteran should be afforded a new VA examination regarding the need for aid and attendance and housebound status at a location that is convenient for the Veteran.  38 C.F.R. § 4.2.  

The Veteran is hereby advised that failure to report to a scheduled examination, without good cause, may well result in a denial of the claim.  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.  

As noted above, the issue of entitlement to TDIU is on appeal and analysis thereof may depend in part on whether the Veteran has one disability rated at 100 percent or one service-connected disability that alone can constitute the basis for a grant of TDIU at any point during the appeal period.  Accordingly, the Veteran should be afforded a general VA examination regarding TDIU in conjunction with examination of his cervical spine and lumbar spine disabilities.  38 C.F.R. § 3.159.  As of this date, the Veteran's combined 100 percent evaluation for all his service-connected disabilities is effective January 28, 2010.  See March 2015 rating decision code sheet.  Accordingly, on general VA examination regarding TDIU, the examiner should assess the impact of each of the Veteran's service-connected disabilities on his ability to perform tasks during the separate periods prior to January 28, 2010, and from January 28, 2010.  

Further, because the criteria for entitlement to SMC based on housebound status may be dependent on whether the Veteran has a 100 percent rating for one disability (or a TDIU based on one disability) and additional disabilities rated at a combined 60 percent independent of the total disability rating, analysis of the issue of entitlement to SMC based on the schedular housebound criteria may be dependent on the issues of entitlement to TDIU, entitlement to increased ratings for the lumbar and cervical spine disabilities, and on the effective date of the Veteran's combined 100 percent evaluation.  See 38 C.F.R. § 3.350; Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA vocational rehabilitation records and associate them with the claims file.  All attempts to obtain these records must be documented in the file. 

2. Obtain all outstanding relevant VA treatment records, to include records dating from July 2010 to present. 

3. Request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

4. After completing the above development, schedule the Veteran for a VA examination at a location convenient for the Veteran to determine (a) the nature and severity of the cervical spine disability; (b) the nature and severity of the lumbar spine disability; (c) if the Veteran has a need for regular aid and attendance or is housebound due to his service-connected disabilities; and (d) regarding TDIU.  Forward the claims file to the examiner for review of the case (including Virtual VA and VBMS).  The examiner is asked to note that this case review took place.

(a) Regarding the cervical spine disability and the lumbar spine disability, and after conducting all necessary testing, to include neurological testing if necessary:  The examiner is asked to provide an opinion as to the nature, severity, and all symptoms of the cervical spine and lumbar spine disabilities.  For purposes of this opinion, address the following:

(1) the total duration of any incapacitating episodes due to the cervical spine disability or the lumbar spine disability. 

(2) whether there is unfavorable ankylosis of the entire spine or unfavorable ankylosis of the entire thoracolumbar spine.

Note that unfavorable ankylosis is a condition in which the entire cervical spine, thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in more or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.
 
(3) whether there is any objective neurologic abnormality, other than bilateral upper and lower extremity radiculopathy, that is associated with the cervical spine disability and/or lumbar spine disability.  If so, indicate the nerve root(s) involved and the degree of severity thereof (e.g., mild, moderate, or severe).  

The examiner's attention is invited to the Veteran's report that he has headaches that are associated with his cervical spine disability.  See April 2014 Board hearing transcript at p. 5.  

(b) Regarding whether the Veteran is in need of regular aid and attendance or is housebound due to his service-connected disabilities: The examiner is asked to provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected disabilities alone  (1) render him so helpless as to require the regular aid and attendance of another person; or (2) result in physical or mental impairment that leaves him substantially confined to him dwelling and immediate premises (with reasonable certainty that such disability or disabilities and resultant confinement will continue throughout his lifetime). 

In so doing, the examiner is asked to consider each of the Veteran's existing disabilities and their impact on the Veteran's ability to perform acts of daily living; including keeping himself clean and presentable; feeding, dressing and undressing himself; attending to the needs of nature; and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment. 

(c) Regarding TDIU: Interview the Veteran as to his education, training, and work history.  The examiner is asked to address the following:

(1) Assess the impact of each of the Veteran's service-connected disabilities on his ability to perform physical and mental tasks in a work-like setting during the period from May 19, 2008 to January 27, 2010.  

(2) Assess the impact of each of the Veteran's service-connected disabilities on his ability to perform physical and mental tasks in a work-like setting during the period from January 28, 2010 to present.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

5. Notify the Veteran that he must report for the examination and that failure to report to the scheduled examination without good cause may result in the denial of his claim.  If the Veteran fails to report to the scheduled examination, obtain and associate with the record copies of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

6. Thereafter, adjudicate the claims on appeal, to include consideration of entitlement for TDIU and SMC during the entire appeal period, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  Note that the issue of SMC based on the schedular housebound criteria is intertwined with matter of TDIU and the claims for increased ratings on appeal, and the matters of TDIU and SMC are part and parcel of the claims for increased compensation for the cervical spine disability and lumbar spine disability on appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

